Citation Nr: 0118013	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  96-25 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
current evaluated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the claim on appeal.


REMAND

By letter dated May 4, 2001, the Board sought clarification 
from the veteran regarding his request for a hearing.  He was 
instructed that if he did not respond to the letter within 30 
days, it would be assumed that he did, in fact, desire a 
hearing before a Member of the Board at the RO and that 
arrangements would be made to remand his case to the RO for 
such a hearing.  There is no indication in the file that the 
veteran responded to this letter.  As Travel Board hearings 
are scheduled by the RO, the case will be returned to the RO 
to schedule such a hearing.

The veteran is informed that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

In view of the foregoing, the claim is remanded to the RO for 
the following development:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO, in accordance with applicable 
procedures, and notice should be sent to 
the veteran and to his representative, as 
required.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the veteran or his representative until further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


